Corrected NON-Final 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action supplements the previous Non-final rejection mailed out on 10/25/21 to correct a typographic error made by the examiner to regards to 103 rejection format to replace 103 (a) to 103.
Claims 1-14 are under examination.


Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
5.	Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over by 3GPP et al. (hereinafter referred as 3GPP) NPL document, “3rd generation partnership project; technical specification group radio access network (release 15), 09/2018” (as disclosed in the IDS), in view of Roy et al. (hereinafter referred as Roy) US Patent Application Publication No. 2020/0100296 A1.
Regarding claims 1 & 13: 3GPP discloses a wireless device/a method (See Page 74; a User Equipment (UE)) in a wireless communication system comprising: 
a transceiver; a memory; and at least one processor operatively coupled to the transceiver and the memory (a UE is equipped with a transceiver, a processor and a memory), and configured to: 
obtain mapping information between message types (corresponds to QCI) and Channel Access Priority Classes (CAPCs) (See page 74; Section 5.7.1; receiving mapping between channel access priority classes (CAPC) and QCI); 
detect a message to be transmitted; 
select a specific CAPC for the message based on the mapping information (See Page 74; Section 5.7; the UE selects the lowest channel access priority class. In addition, the UE select logical channels corresponding to any of channel access priority class); 
perform LBT procedure based on the specific CAPC (See page 74; the UE apply listen-before-talk (LBT) before performing transmission on the SCell); and 
(See Page 74; When LBT is applied and if the channel is determined to be free the UE performs the transmission to SCell).
3GPP does not explicitly discloses detect a message to be transmitted.
However, Roy from the same field of endeavor discloses a wireless device (See FIG. 2; wireless device 201 (i.e., UE)) in a wireless communication system comprising: 
a transceiver (See FIG. 2 & Para. 0023; the wireless device includes Transceiver 206); a memory (See FIG. 2 & Para. 0023; the wireless device includes Memory 202); and at least one processor (See FIG. 2 & Para. 0023; the wireless device includes Processor 203) operatively coupled to the transceiver and the memory, and configured to: 
 detect a message to be transmitted (See FIG. 3 & Para. 0027; the UE receives RRC signaling message/RACH parameters from gNB)  and 
control the transceiver to transmit, to a second device, the message after the LBT procedure (See FIG. 3 & Para. 0034; the UE performs UL LBT with a CAPC value and transmits RACH parameters upon success of LBT).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include detect a message to be transmitted as taught by Roy in the system of 3GPP to determine listen before talk type and channel access priority class (CAPC) for physical random access channel transmission in 5G network (See Roy; abstract; 1-3).
Regarding claim 2: the combination of 3GPP and Roy disclose a wireless device/a method.
(See Page 74; section 5.7.1; a UE and eNB).
Regarding claim 3: the combination of 3GPP and Roy disclose a wireless device/a method.
Furthermore, 3GPP discloses a wireless device/a method, wherein the method further comprises, receiving the mapping information from the second device (See page 74; Section 5.7.1; receiving mapping between channel access priority classes (CAPC) and QCI).
Regarding claim 4: the combination of 3GPP and Roy disclose a wireless device/a method.
Furthermore, Roy discloses a wireless device/a method, wherein the message to be transmitted is a random access preamble (See FIG. 3; RACH parameters).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include wherein the message to be transmitted is a random access preamble as taught by Roy in the system of 3GPP to determine listen before talk type and channel access priority class (CAPC) for physical random access channel transmission in 5G network (See Roy; abstract; 1-3).
Regarding claim 5: the combination of 3GPP and Roy disclose a wireless device/a method.
Furthermore, Roy discloses a wireless device/a method, wherein different random access preambles are mapped to different CAPCs in the mapping information (See FIG. 3 & Para. 0032; It is proposed all four different CAPC values can be used for LBT category 4 for RACH transmission in NR-U).
(See Roy; abstract; 1-3).
Regarding claim 6: the combination of 3GPP and Roy disclose a wireless device/a method.
Furthermore, 3GPP discloses a wireless device/a method, wherein the first device is a base station and the second device is a wireless device (See page 74; both eNB and UE apply LBT before performing transmission).
Regarding claim 7: the combination of 3GPP and Roy disclose a wireless device/a method.
Furthermore, 3GPP discloses a wireless device/a method, wherein the method further comprises, receiving the mapping information from a core network (See Fig. 4.6.1-1; communication between eNB and a core network).
Regarding claim 8: the combination of 3GPP and Roy disclose a wireless device/a method.
Furthermore, Roy discloses a wireless device/a method, wherein the message types include at least one of Master Information Block (MIB), System Information Block (SIB), BCCH message, PCCH message, CCCH message, DCCH message, RRC Setup Request message, RRC Resume Request message, RRC Reestablishment Request message, UE Information Transfer message, RRC Reconfiguration Complete message, a MAC Control (See FIG. 3; Step 311; RRC configuration message).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include wherein the message types include RRC Setup Request message as taught by Roy in the system of 3GPP to determine listen before talk type and channel access priority class (CAPC) for physical random access channel transmission in 5G network (See Roy; abstract; 1-3).
Regarding claim 9: the combination of 3GPP and Roy disclose a wireless device/a method.
Furthermore, Roy discloses a wireless device/a method, wherein the method further comprises, receiving another message from the second device, wherein the message to be transmitted is generated based on the other message (See FIG. 3 & Para. 0034; Step 332; receive Random access response from gNB. The Random access response is based on the RRC configuration).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include receiving another message from the second device, wherein the message to be transmitted is generated based on the other message as taught by Roy in the system of 3GPP to determine listen before talk type and channel access priority class (CAPC) for physical random access channel transmission in 5G network (See Roy; abstract; 1-3).
Regarding claim 10: the combination of 3GPP and Roy disclose a wireless device/a method.
Furthermore, Roy discloses a wireless device/a method, wherein the LBT procedure is performed based on a set of LBT parameters associated with the specific CAPC (See FIG. 3 & Para. 0034; Step 301 performs UL LBT with a CAPC value and transmits RACH preamble (MSG1) upon success LBT).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include wherein the LBT procedure is performed based on a set of LBT parameters associated with the specific CAPC as taught by Roy in the system of 3GPP to determine listen before talk type and channel access priority class (CAPC) for physical random access channel transmission in 5G network (See Roy; abstract; 1-3).
Regarding claim 11: the combination of 3GPP and Roy disclose a wireless device/a method.
Furthermore, Roy discloses a wireless device/a method, wherein the message is transmitted to the second device upon success of the LBT procedure (See FIG. 3 & Para. 0034; the UE performs UL LBT with a CAPC value and transmits RACH parameters upon success of LBT).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include wherein the message is transmitted to the second device upon success of the LBT procedure as taught by Roy in the system of 3GPP to determine listen before talk type and channel access priority class (CAPC) for physical random access channel transmission in 5G network (See Roy; abstract; 1-3).
Regarding claim 12: the combination of 3GPP and Roy disclose a wireless device/a method.
Furthermore, 3GPP discloses a wireless device/a method, wherein the wireless device is in communication with at least one of a user equipment, a network, or an autonomous vehicle other than the wireless device (See page 74; communication between a UE and eNB).
Regarding claim 14: 3GPP discloses a processor for a wireless device (See FIG. 2; wireless device 201 (i.e., UE)) in a wireless communication system, wherein the processor (See FIG. 2 & Para. 0023; the wireless device includes Processor 203) is configured to control the wireless device to perform operations comprising: 
obtaining mapping information between message types (Corresponds to QCI) and Channel Access Priority Classes (CAPCs) (See page 74; Section 5.7.1; receiving mapping between channel access priority classes (CAPC) and QCI); 
detecting a message to be transmitted; 
selecting a specific CAPC for the message based on the mapping information (See Page 74; Section 5.7; the UE selects the lowest channel access priority class. In addition, the UE select logical channels corresponding to any of channel access priority class); 
performing LBT procedure based on the specific CAPC (See page 74; the UE apply listen-before-talk (LBT) before performing transmission on the SCell); and
 transmitting, to a second device, the message after the LBT procedure (See Page 74; When LBT is applied and if the channel is determined to be free the UE performs the transmission to SCell).
3GPP does not explicitly discloses detect a message to be transmitted.
However, Roy from the same field of endeavor discloses a wireless device in a wireless communication system, wherein the processor (a UE is equipped with a processor) is configured to control the wireless device to perform operations comprising: 
 detect a message to be transmitted (See FIG. 3 & Para. 0027; the UE receives RRC signaling message/RACH parameters from gNB)  and 
(See FIG. 3 & Para. 0034; the UE performs UL LBT with a CAPC value and transmits RACH parameters upon success of LBT).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include detect a message to be transmitted as taught by Roy in the system of 3GPP to determine listen before talk type and channel access priority class (CAPC) for physical random access channel transmission in 5G network (See Roy; abstract; 1-3).



Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469



/MEWALE A AMBAYE/Primary Examiner, Art Unit 2469